Citation Nr: 1737775	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  96-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to an earlier effective date than December 17, 2002, for a left knee disability. 

5.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2011, the Board denied service connection for a respiratory disability, a psychiatric disability, and a left knee disability.  The Veteran appealed the denied issues to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court issued an Memorandum decision, vacating the Board decision with respect to the issues described above, and remanding the matters to Board for further action.

The Board previously considered the issues of service connection for asthma and psychiatric disabilities in May 2016, and remanded these issues for further development in order to schedule VA examinations.  That development was completed, and the case returned to the Board for further appellate review.

In addition, the May 2016 Board decision granted service connection for a left knee disability.  An October 2016 letter notified the Veteran that a September 2016 rating decision implemented a 10 percent rating for the left knee, effective April 16, 2003.  The Veteran submitted a timely Notice of Disagreement in February 2016 that asserted a higher rating and earlier effective date were warranted for the service-connected left knee disability.  A Statement of the Case was issued in March 2017 and denied an increased rating for the left knee, but also granted an earlier effective date of December 17, 2002.  A March 2017 rating decision (with an April 2017 notification letter) also implemented the grant of an earlier effective date for the left knee rating.  In May 2017, a timely substantive appeal was received from the Veteran.  Therein, he expressed his desire to appeal all issues listed in the Statement of the Case that was sent to him by his local VA office.

The Board notes that the TDIU issue was not expressly raised in prior rating decisions, but was reasonably construed as a request for TDIU based on the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for a total disability rating-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

The issues of entitlement to service connection for sleep apnea and thyroid removal have been raised by the record in a January 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of an increased rating for a left knee disability and a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current psychiatric disorder is related to service.

2. A pre-existing respiratory disability was not noted on the Veteran's examination upon enlistment into service; the Veteran is presumed to have entered service in sound condition.

3. The Veteran's respiratory disability is not related to service.

4. The Veteran has a current diagnosis for right knee effusion, gout, and arthritis.

5. The Veteran experienced a right knee injury while in service. 

6. Symptoms of the current right knee arthritis were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

7. The current right knee arthritis is not related to service.

8. An informal claim of entitlement to service connection for a left knee disability was received by VA on December 17, 2001.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria to establish service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

3. The criteria to establish service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria for an earlier effective date than December 17, 2001, but no earlier, for the grant of service connection for a left knee disability have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.102, 3.155, 3.159, 3.160, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for a right knee disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for an Acquired Psychiatric Disability

The Veteran contends that he acquired a psychiatric disability as a result of service.  Specifically, the Veteran claims he was treated for problems with delusional thinking while on active duty.

Service treatment records do not show any psychiatric abnormalities during service.  The Veteran's Reports of Medical History show that he also affirmatively denied any psychiatric symptoms upon entrance and separation from service.  There are no service treatment records in the claims file that discuss treatment for any psychiatric disability.

The post-service treatment records are silent for any psychiatric complaints or diagnosis until 1980 when a VA clinic examiner noted features of obsessionality and hysterical traits.  A diagnosis of borderline personality versus schizophrenia was listed.  Another VA examiner in January 1980 diagnosed schizophrenia.  Subsequently, other examiners also diagnosed schizophrenia and paranoid schizophrenia.

A July 2008 VA examination opinion has been found inadequate, as the examiner opined that there was no justification to diagnose schizophrenia in 1980, or at any other time, but did not explain why the criteria were not met.  The examiner did find that paranoid traits were likely present during service.

At an August 2014 VA examination, the examiner found that extensive diagnostic testing revealed malingering behavior, which prevented the examiner from providing a diagnosis within any reasonable level of medical certainty.  The Veteran argues that was the incorrect standard, and that the presence of a diagnosis should have been discussed in terms of whether it was as likely as not that he had a psychiatric disability.  Evidence shows diagnoses of posttraumatic stress disorder, anxiety disorder, and depressive disorder in conjunction with a claim for Social Security benefits.  The claim has been pending since January 2005, and VA treatment records from that time show a schizophrenia diagnosis.  

The Veteran has submitted a private psychologist's opinion, dated in March 2016, which also found that the evidence was insufficient to determine whether the Veteran ever had a schizophrenia diagnosis.  Rather, that psychologist opined that the Veteran's behavioral trouble in service, including multiple Article 15s, were precursors for current depression and anxiety diagnoses, and that service was likely stressful, "particularly regarding race relationships."  The psychologist did find that the Veteran had diagnoses for adjustment disorder with mixed anxiety and depression.  The psychologist opined that the Veteran's current psychiatric condition began in or was worsened by his military experience.  Furthermore, the psychologist reported that the Veteran's behavior problems during service were indicative of undiagnosed psychiatric symptoms.  The Board finds this medical opinion highly probative of a positive nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder is warranted and the claim is granted.

Service Connection for a Respiratory Disability

The Veteran contends that he developed a respiratory disability as a result of service.  In addition, the Veteran's Notice of Disagreement from December 2009 maintains that his asthma pre-existed service and was aggravated during that period.  However, as explained below, the evidence does not support this contention.  

Initially, there was a question as to whether asthma was noted upon the Veteran's entry into service in April 1968.  Generally, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Having carefully reviewed the record, the Board finds that the presumption of soundness applies.  In that regard, the Board acknowledges that the Veteran endorsed asthma on his March 1968 report of medical history.  Although there is evidence of record that the Veteran reported asthma prior to service, the Veteran's reported symptom does not amount to a clinical diagnosis.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding a veteran's report of a preexisting psychiatric condition does not constitute evidence that such did in fact preexist service); see also Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Moreover, clinical examination revealed normal lungs and chest, and asthma was not included in the summary of diagnoses and defects.  Rather, the examiner indicated in the notes section of the examination report "asthma - dates of Rx - no verif."  The Veteran was noted to be qualified for induction.  Therefore, the Veteran's lay report of asthma does not clearly and unmistakably establish that asthma manifested prior to entering service.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (clear and unmistakable evidence is an onerous evidentiary standard, requiring that the preexistence of a condition be undebatable).  Because the claimed asthma was recorded by way of history only, and the clinical examination was normal, the Board concludes that asthma was not "noted" at the time of induction examination.  Accordingly, the presumption of soundness applies and the claim becomes one of direct service connection.

Service treatment records indicate that the Veteran sought medical attention in December 1968 for complaints of fever, dry cough, sore throat, and weakness.  He was diagnosed with an upper respiratory infection.  A chest x-ray in March 1970 showed no evidence of any active disease of the lungs.

VA treatment records from August 1992 showed a diagnosis of bronchitis with normal chest x-rays.  The Veteran was next treated for respiratory complaints in April 2004.  A November 2004 examination showed normal lungs.  A June 2008 pulmonary function test (PFT) was consistent with moderately severe obstruction and the Veteran was prescribed an inhaler.  Additional VA treatment records continue to show asthma and chronic obstructive pulmonary disease (COPD) as active for treatment purposes, but do not mention any etiology other than the Veteran's own contention.

An August 2014 VA examination also explored the Veteran's contention of a preexisting disability.  The VA examiner found that the Veteran's service treatment records only documented an upper respiratory infection during service and his separation examination did not show any respiratory complaints.  Accordingly, the examiner addressed the Veteran's contention and found that his asthma clearly and unmistakably preexisted prior to service, but was not aggravated beyond its natural progression.  Even though the Board has already determined that the Veteran was presumed sound at entrance, this VA examination opinion still shows that service connection is not warranted based on the Veteran's contention.  In addition, the VA examiner noted that the Veteran's current diagnosis for COPD was caused by an approximately 20-year period of smoking cigarettes and less likely than not due to military service.  The examiner reasoned that while the Veteran's service treatment records show treatment for an upper respiratory infection, he was deemed fit for entrance and separation from service.  

The Board has considered the Veteran's statements of record that service connection is warranted for asthma.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77.

The Veteran is competent to report symptomatology relating to his respiratory disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, able to provide evidence as to more complex medical questions and, specifically, is not able to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  To the extent that the Veteran alleges a positive nexus, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings.  Competent evidence concerning the etiology of the Veteran's disability has been provided by the VA examiner during the current appeal and provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination reports) directly address the nexus criteria for this disability.  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the etiology of his respiratory disability.

With regard to the diagnosis for asthma, the Board notes that the record does not contain an adequate medical opinion to address the claim.  The May 2016 Board remand included a directive instructing the RO to schedule the Veteran for a VA examination in order to address this contention; however, the Veteran did not attend the scheduled examination.  Current VA regulations note that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a)-(b).  Accordingly, there is no competent and credible evidence indicating that the Veteran's current respiratory disability is related to, or may be associated with, service.

After a full review of the record, the weight of the evidence demonstrates that a respiratory disability is not related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disability

The Veteran contends that his current right knee disability is related to service.

First, the evidence of record demonstrates that the Veteran has a current right knee disability.  On VA examination in October 2016, the examiner noted that the Veteran had right knee effusion with a history of gout.

Next, service treatment records show that the Veteran received medical care in March 1970 for a contusion of the right knee patellar tendon with no joint involvement.  The Veteran's entrance and separation examinations did not contain any documentation of abnormalities for the right knee.  There were no other service treatment records that document a knee injury or any other related issues during service.

However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to cause his current right knee disability, or to have caused chronic or continuous symptoms of a right knee disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.  

Gout is rated under Diagnostic Code 5017, which specifies that gout will be rated under Diagnostic Code 5002 (rheumatoid arthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5017.  Accordingly, the Veteran's gout will be treated in this decision as a form of arthritis.

As arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether the Veteran had chronic symptoms in service or continuity of symptomatology since service have been shown.  

After a review of the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that while the Veteran did experience symptoms of a right knee injury in service it did not exhibit a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  Furthermore, the weight of the evidence shows that the Veteran's symptoms of a right knee disability since service have not been continuous since discharge or within one year thereof to warrant presumptive service connection for a right knee disability.  Id.

First, regarding chronic symptoms in service, the Board finds that, although the Veteran was treated for a right knee injury in service, he did not experience chronic symptoms of right knee arthritis during service.  The evidence shows that the Veteran received treatment one time for an injury to the right patellar tendon in March 1970.  Subsequent treatment records do not report any further issues with the Veteran's right knee.  

The absence of treatment records for either knee during service does not establish chronic symptoms during this time.  As such, the Board finds that the Veteran did not experience chronic symptoms of a right knee disability during service.  38 C.F.R. § 3.303(b).  Accordingly, in order to establish service connection the Veteran must demonstrate a continuity of symptomatology.  

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right knee disability after service separation.  The Board finds that the Veteran is competent to describe symptoms of knee pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the more probative evidence does not show that Veteran has not reported continuous symptoms of knee pain since service.  The current statements, made in connection with his claim for benefits that maintain knee pain during and since service, are inconsistent with previous statements made during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character); Pond v. West, 12 Vet. App. 341, 345 (1999) (although Board must take into consideration the Appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The February 1970 examination performed in conjunction with his separation from service described the lower extremities as normal.  The Veteran denied any history of arthritis or rheumatism, bone, joint or other deformity, trick or locked knee on his report of medical history.  Moreover, the Veteran's record does not contain any subsequent treatment for the right knee until the late 1990s.  For instance, private treatment records from December 1999 indicate treatment for gout flares of the right knee.  This multi-year gap between treatments is one factor, among others such as the negative examination at separation, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  However, there is more than just lack of treatment in this case.  Thus, the more probative evidence does not show chronic symptoms or continuous treatment since service for this single incident in service.  

The Board has weighed the Veteran's statements, as expressed throughout this decision, regarding continuity of symptomatology and finds that his current recollections and statements made in connection with these claims for benefits to be of lesser probative value.  See Pond, 12 Vet. App. at 341 (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

In addition, as shown above, a diagnosis of gout was not rendered for almost 29 years after the Veteran's discharge from service.  See December 1999 private treatment records.  Arthritis is diagnosed primarily on clinical findings such as X-rays or specialized testing such as MRI that the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

There are no clinical findings of a right knee disability until 1999.  Additionally, the record does not indicate that the Veteran received treatment for right knee gout or any other form of arthritis during service or that he actually received treatment for any knee disability within the first year following service separation.  Therefore, a right knee disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Nonetheless, a right knee disability is currently shown and the evidence reflects an in-service event that the Veteran reported resulted in injury to the right knee.  The next question is whether there is a causal relationship between the current complaints and the in-service injury.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current right knee disability and an in-service injury.

On VA examination in October 2016, the examiner noted a history of treatment for right knee effusion, pain, swelling, and gout.  The examiner noted the Veteran's service treatment records that mention the right knee patellar tendon contusion (as previously described above).  The examiner also pointed out that the Veteran did not seek treatment for the right knee until over two decades after he was discharged from service.  After a review of the record and physical examination of the Veteran, the examiner opined that the Veteran's current right knee disability was "less likely than not incurred in or caused by the claimed in-service injury, event or illness."  The VA examiner reasoned, "[r]ecurrent gout flare-ups of joint will more likely account for current diagnosis compared to service related contusion."  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra.  Specifically, during the VA examination, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history and in-service as well as post-service knee complaints or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disability and had sufficient facts and data on which to base a conclusion.  As such, the Board accords the VA examination opinion great probative weight.

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of right knee gout/arthritis or relate this diagnosis to a right knee contusion that occurred during service.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnosis properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the current right knee disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran. 

Additionally, the symptoms of pain overlap with other disorders.  To differentiate pain attributable to the right knee arthritis from pain due to other disorders or etiologies requires specialized medical knowledge-such as other disorders that also cause symptoms of pain or other issues, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  Here, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of arthritis.  Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current right knee disability and service.  As such, there is no competent evidence of record suggesting a causal relationship between the Veteran's disability and service; therefore, the Board attaches greater probative weight to the October 2016 VA examination opinion than to the lay statements of record.

Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current right knee disability and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between the right knee disability and service; therefore, the Board attaches greater probative weight to the VA examination opinion than to the Veteran's lay statements.

For the reasons discussed above, the weight of the evidence demonstrates that the Veteran's current right knee disability was not incurred in service, and may not be presumed as incurred therein.  Therefore, the claim for service connection for a right knee disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Earlier Effective Date for a Left Knee Disability

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for a left knee disability.  For the reasons described below, the Board finds that an effective date of December 17, 2001, but no earlier, is warranted for the grant of service connection for a left knee disability.  

In December 2002, the Veteran filed a request to reopen his claim for service connection.  It was eventually granted in a May 2016 Board decision and implemented by an October 2016 rating decision that assigned an effective date of April 16, 2003.  The Veteran timely submitted a Notice of Disagreement and contended that the effective date should be the date his request to reopen service connection was signed by him on November 26, 2002.  The RO issued a March 2017 rating decision and Statement of the Case (SOC) that assigned an effective date of December 17, 2002, which is the date that the most recent request to reopen the claim was received.  The Veteran submitted a substantive appeal in May 2017 that indicated his desire to appeal all issues listed in the March 2017 SOC.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

As in effect prior to March 2015, under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  38 C.F.R. § 3.155(b).

The Board notes effective dates may also be changed when a prior rating decision is found to have "clear and unmistakable error" (CUE) as described in 38 C.F.R. § 3.105.  That is, pursuant to 38 C.F.R. § 3.104 (a), "[a] decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104 ."  38 C.F.R. § 3.104(a).  In this case, the Veteran has not articulated CUE with any prior rating decision, so the Board will not address the issue of CUE herein. 

With respect to the earlier effective date claim on appeal here, the Board will focus the analysis on determining the proper date of the claim to reopen and the proper date of when entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of the two dates determined.  See 38 C.F.R. § 3.400(q)(2).

Originally, the RO denied the Veteran's claim for service connection for a left knee disability in a January 1997 rating decision.  The Veteran did not file a timely notice of disagreement (NOD).  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Moreover, as noted above, he has not claimed CUE in the prior rating decision. 

In claims that have been reopened with new and material evidence, if there has been a final prior RO denial of the benefit sought, the effective date cannot be earlier than the subsequent request to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003). 

Thus, the question before the Board is whether there is any evidence in the claims file that can be construed as a claim to reopen prior to the filing of the claim to reopen filed on December 17, 2002, but subsequent to the last final rating decision in January 1997.

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought, but need not be specific.  38 C.F.R. § 3.155 (2016).

After reviewing the record, the Board concludes that there are testimonial documents submitted prior to December 17, 2002, indicating intent to request a reopening of a claim of entitlement to service connection for a left knee disability.  In fact, the record shows that the Veteran's request to reopen his claim of service connection for a left knee disability was received by VA exactly one-year prior on December 17, 2001.

The Board acknowledges that the treatment records which showed treatment for a left knee disability was in existence at the time of the February 2003 rating decision that denied reopening the claim.  Under 38 C.F.R. § 3.157, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In this case, the Board concludes that there are no treatment notes that constitute an informal claim for benefits prior to December 17, 2001.  In MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157 (2011).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established").  Prior to December 17, 2002, the Veteran was not service connected for a left knee disability.

Applying the law to the facts of this case, an effective date of December 17, 2001, but no earlier, is warranted.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400 (r); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110 (a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").  The claim is granted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in January 2005 and August 2009, prior to the initial adjudication of the service connection claims for asthma and acquired psychiatric disorder that are on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the service connection claim for a right knee disability, the issue was readjudicated, most recently, with the issuance of a statement of the case in March 2017, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the aforementioned letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA, SSA, and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the Veteran's actions, and VA's offers to assist him in developing the claim of service connection for a respiratory disability, the Board finds that VA has no additional duty with regard to request for another VA examination for a respiratory disability.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in May 2016.  The Board instructed the AOJ to schedule the Veteran for VA examination and then to readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for an acquired psychiatric disorder is granted.

Service connection for a respiratory disability is denied.

Service connection for a right knee disability is denied.

An effective date of December 17, 2001, but no earlier, for service-connected left knee disability is granted.


REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

The Veteran has asserted that his service-connected left knee disability is more severe than the currently assigned disability ratings reflect.  Although the record reflects that the Veteran most recently underwent a VA examination in connection with this claim in October 2016, upon review, the Board finds that an additional examination is warranted.  The examinations of record are insufficient for determining the proper disability ratings for the Veteran's left knee disability based on the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disability on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and, if possible, an opinion may be obtained with respect to the findings of previous examinations. 

The issue of entitlement to TDIU cannot be adjudicated until the increased rating for a left knee disability is addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, these issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination.  The examiner must describe in detail the current status of the service-connected left knee disability and all related manifestations.  The examiner must test and record range of motion in active motion, passive motion, weight bearing, and nonweight bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


